NONPRECEDENTIAL DISPOSITION
                                To be cited only in accordance with
                                         Fed. R. App. P. 32.1


                     United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois 60604
                                   Submitted October 17, 2008∗
                                    Decided October 24, 2008


                                               Before

                                FRANK H. EASTERBROOK , Chief Judge

                                JOEL M. FLAUM , Circuit Judge

                                KENNETH F. RIPPLE , Circuit Judge


No. 08-2042
                                                                 Appeal from the United
UNITED STATES OF AMERICA,                                        States District Court for the
      Plaintiff-Appellee,                                        Central District of Illinois

                v.                                               No. 1:01-cr-10038-JBM-JAG-4
                                                                 Joe Billy McDade, Judge.
LE VENCE SIMPSON,
      Defendant-Appellant.


                                                Order

       After the Sentencing Commission reduced the guideline ranges for crack cocaine,
and made the change retroactive, see Amendments 706 and 711, LeVence Simpson
asked the district court to reduce his sentence. A judge is authorized to implement a
retroactive change in the guidelines. See 18 U.S.C. §3582(c)(2).

        The district court denied Simpson’s motion, observing that his sentence of 240


∗ This successive appeal has been submitted to the original panel under Operating Procedure 6(b). After
examining the briefs and the record, we have concluded that oral argument is unnecessary. See Fed. R.
App. P. 34(a); Cir. R. 34(f).
No. 08-2042                                                                    Page 2

months is the statutory minimum for his offense and criminal record. A change in
guidelines does not entitle a court to disregard a statutory minimum sentence. Neal v.
United States, 516 U.S. 284 (1996). Simpson’s appellate brief ignores this problem and
relies entirely on decisions such as Kimbrough v. United States, 128 S. Ct. 558 (2007), that
concern the Guidelines rather than statutes. No more need be said to show that the
district court’s order is correct.

                                                                                   AFFIRMED